Citation Nr: 1718220	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Dependency and Indemnity Compensation (DIC) based on service connection for the Veteran's cause of death.

2.  Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD


N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Army from November 27, 1974 to November 21, 1977 and from February 3, 1981 to May 31, 1995.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2004 rating decision by the Board of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for cause of the veteran's death pursuant to 38 U.S.C.A. § 1310 (West 2014)  and dependency and indemnity compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).

In July 2004, the Appellant filed a timely notice of disagreement and the claims were re-adjudicated in a January 2011 Statement of the Case.  The Appellant perfected an appeal to the Board in February 2011.  A video hearing conference before the Board was scheduled from April 2014, however, the Veteran did report or request a postponement.  The hearing request is therefore deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  In September 2016, this matter was remanded to the Agency of Original Jurisdiction (AOJ) to ensure compliance with the duty to provide adequate notice regarding the claims on appeal.

In October 2015, proper VCAA complaint notice was forwarded to the Veteran and the RO issued a Supplemental Statement of the Case in November 2016 which also denied the claim. This matter has now returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The claims file indicates that the Veteran died on September [REDACTED], 2003. The death certificate lists the immediate cause of death as metastatic lung cancer.

2.  During the Veteran's lifetime, he was service connected for renal cysts, left kidney, asymptomatic hepatitis-C , and varicose veins of the left leg with a combined evaluation of 0 percent disabling.

3.  The preponderance of the evidence fails to establish an etiological relationship between the Veteran's metastatic lung cancer and active duty service.

4.  The evidence of record fails to show that the Veteran's metastatic lung cancer manifested in service, or was caused or aggravated by a service connected disability which lead to his death.

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the veteran's death are not met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016). 

2.  The criteria for entitlement to DEA benefits under Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. §§ 3501 , 3512 (West 2014); 38 C.F.R. §§ 3.807 , 21.3040, 21.3041(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), when a complete or substantially complete application for benefits is filed, VA must notify a claimant and his representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If, however, the notice was not provided or was otherwise inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and re-adjudicating the claim. Re-adjudication may occur by issuing a statement of the case (SOC) or supplemental SOC (SSOC), so long as the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48   (2008) ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31   (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889 (Fed. Cir. 2007).  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103 (a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a September 2014 BVA Decision remanded this matter to the AOJ for inadequate notice regarding the claims on appeal.  In accordance with the Board's remand instructions, the RO forwarded correspondence notifying the appellant of what the evidence must show to establish service connection for the cause of the veteran's death and entitlement to DIC benefits.  The October 2015 letter also explained that, if the Appellant provided information about the sources of evidence or information pertinent to the claim, to include medical records, then VA would make reasonable efforts to obtain the records from the sources identified.  In response, the Appellant forwarded VCAA notice correspondence stating that no new evidence or information would be provided in support of the claim.

Given the foregoing, the Board is satisfied that the RO provided proper VCAA notice in accordance with the September 2014 remand instructions and therefore, no prejudicial error resulted as a result of this timing defect.

VA also has a duty to assist the appellant in developing her claim. This duty includes assistance with the procurement of records and providing an examination when necessary to decide the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Review of the claims file indicates that the Veteran's service personnel and treatment records were obtained as well as VA and private treatment records.  There is no evidence indicating that the Veteran was permanently and totally disabled, as required for eligibility to DEA benefits under § 5113, at any prior date. Further, the record does not suggest the existence of any additional evidence that might be necessary for a fair adjudication of the claim which has not been obtained. Hence, no further notice or assistance is required to fulfill VA's duty to assist in developing the Appellant's claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Accordingly, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384   (1993); 38 C.F.R. § 20.1102 (2016).

Service Connection for Cause of the Veteran's Death; DIC

Service connection for the cause of a Veteran's death requires a showing that either the fatal disorder or disease was incurred in, or aggravated by, service or, in some instances, was manifest to a compensable degree within one year of service discharge. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  Service connection also may be granted based upon evidence that a service-connected disability caused or contributed substantially or materially to cause death. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.310 (a), 3.312 (2016). 

Under 38 C.F.R. § 3.312 (b) (2016), a "service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  A contributory cause of death, however, is inherently one not related to a principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (2016).  It is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal link. Id.  Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the view of whether there were resulting debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death. Id.  

In this case, the Veteran died in March September [REDACTED], 2003, almost a decade after discharge from service.  During the Veteran's lifetime, he was service connected for renal cysts, left kidney, asymptomatic hepatitis-C , and varicose veins of the left leg with a combined evaluation of 0 percent.  The Death Certificate indicates that the immediate cause of death was metastatic lung cancer.  No other significant condition was listed on the death certificate.

The claims file contains private treatment records from April 2003 which show the Veteran was diagnosed with metastatic adenocarcinoma identified by paraspinal, epidural, and spinal cord tumors.  The record also notes "the primary source could not be determined."  An August 2003 radiologic consultation indicates metastatic lung carcinoma and a subsequent discovery of pulmonary carcinoma.  Again, no source was noted or indicated.

Review of the Veteran's DD-214 contains no evidence of in service onset of the lung cancer.  In fact, the Veteran's form contains a negative response  to the inquiry regarding the existence of cancer of any form at the time of discharge.  Similarly, there is no evidence of compensable onset within one year.  The Board acknowledges that the Veteran's Form DD-214 shows service in Germany and Southwest Asia. However, there is no evidence that the Veteran  had "boots on the ground" in the Republic of Vietnam or was exposed to herbicides or herbicide agents.

In an October 2014 VCAA response Letter, the appellant indicated that no new clinical records or new evidence would be provided in support of the cause of the veteran's death claim.  Where the evidence fails to show that the Veteran's cause of the death was either primarily or a contributorily related to a service connected disability, service connection must be denied.  In arriving at the above referenced conclusion, the Board notes that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b) (West 2014).

Service Connection for Entitlement to Dependents' Educational Assistance (DEA)

Under Chapter 35, Title 38, of the United States Code, DEA benefits are available for those claimants whose education would be impeded or interrupted by reasons of disability or death of a parent that is related to military service. For purposes of determining who is an "eligible person" for Chapter 35 benefits, a claimant who is the child of a Veteran will be deemed eligible if the parent has died of a service- connected disability, or has a total disability permanent in nature resulting from a service-connected disability, or who died while a disability so evaluated was in existence.  See 38 U.S.C.A. §§ 3500 , 3501(a)(1)(A) (West 2014); 38 C.F.R. §§ 21.3021 (a) (b) (2016).  A surviving spouse of a Veteran who meets the eligibility requirements may also be claimant.

Here, a determination of the Appellant's eligibility is not required as the preponderance of the evidence is against the claim.  Eligibility to Dependents' Educational Assistance is derived from a Veteran who was discharged under other than dishonorable conditions and has a permanent and total service-connected disability or a permanent and total service-connected disability at the time of death or the Veteran died as a result of a service-connected disability.  DEA is denied where the evidence fails to show the Veteran died as a result of a service-connected disability nor was there a service-connected permanent and total disability at the time of death.  Since the preponderance of the evidence is against the Appellant's claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The Appellant's claim for DEA benefits is denied.


ORDER

Entitlement to service connection for Dependency and Indemnity Compensation (DIC) based on service connection for the Veteran's cause of death is denied.

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code is denied.



____________________________________________
B MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


